9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Samuel Ray STABBER, Appellant,v.Steven W. LEE, Warden;  Lynne Delano, Secretary ofCorrections; Doug Weber, Associate Warden;  EdwardLightenberg, Associate Warden;  Dean Hinders, AssociateWarden;  Dave Burgers, Counselor; Larry Young, Lt., Appellees.
No. 93-3092SD.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 12, 1993.Filed:  October 25, 1993.

Before FAGG, Circuit Judge, GERALD W. HEANEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Samuel Stabber, a South Dakota prisoner, appeals the district court's1 dismissal of his 42 U.S.C. Sec. 1983 complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  We remand for further consideration of one of Stabber's claims.


2
Stabber claimed he was defamed when he was given a conduct violation, denied due process in prison disciplinary proceedings because there was insufficient evidence of his guilt, and denied the personal assistance of his prison counselor in perfecting his appeal of the disciplinary decision.  Stabber's claims of defamation and denied access to the counsel are clearly frivolous.  However, the record as it now stands is insufficient to support a conclusion that the prison disciplinary committee's decision was supported by "some evidence" as required by Superintendent v. Hill, 472 U.S. 445, 455-56 (1986).


3
Stabber stated the committee found he was a threat because he was involved in gang activity, strong-arming tactics, and murder, but he did not elaborate on the evidence that formed the basis for the committee's decision.  Nor did he include a copy of the committee's report with his complaint.  The report is necessary to determine whether Stabber received due process in the disciplinary proceedings.


4
Accordingly, we remand for further investigation of this claim.



1
 The Honorable John B. Jones, Chief Judge, United States District Court for the District of South Dakota